IA115th CONGRESS1st SessionH. J. RES. 51IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Roe of Tennessee (for himself, Mr. Ruiz, Mr. Rokita, Mr. Meehan, Mrs. Blackburn, Mr. Gosar, Mr. Jody B. Hice of Georgia, Mr. Tipton, Mrs. Walorski, Mr. Farenthold, Mr. Palazzo, Mr. Carter of Georgia, Mr. Wilson of South Carolina, Mr. Bilirakis, Mr. Costello of Pennsylvania, Mr. Williams, Mr. Gohmert, Mr. Kelly of Pennsylvania, Mr. Emmer, Mr. Webster of Florida, Mr. Johnson of Ohio, Mr. Royce of California, Mr. Duncan of South Carolina, Mr. Pearce, Mr. Hill, Mr. Barletta, Mr. Bucshon, Mr. Culberson, Mr. Moolenaar, Mr. Burgess, Mr. Abraham, Mr. Long, Mr. Turner, Mr. Messer, Mr. Yoho, Mr. Pittenger, Mr. Diaz-Balart, Mr. Murphy of Pennsylvania, Mr. Luetkemeyer, Mrs. Comstock, Mr. Yoder, Mr. Flores, Mrs. Black, Mr. Smith of Nebraska, Mr. Sam Johnson of Texas, Mr. Latta, Mr. Hensarling, Mr. Gibbs, Mr. Hurd, Mr. Gowdy, Mr. McClintock, and Mr. Barr) submitted the following joint resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONApproving the discontinuation of the process for consideration and automatic implementation of the annual proposal of the Independent Medicare Advisory Board under section 1899A of the Social Security Act. 
That Congress approves the discontinuation of the process for consideration and automatic implementation of the annual proposal of the Independent Medicare Advisory Board under section 1899A of the Social Security Act. 